STRAUP, J.
The questions arising on this appeal arise on facts similar to those in the case of Liebhardt v. Lawrence, 40 Utah, 243, 120 Pac. 215, just decided. The disposition of the case calls for the same kind of a judgment.
The judgment of the court below is therefore reversed, •and the cause remanded to the trial court, with directions to reinstate the complaint, to annul and set aside the former judgment obtained by the defendant against the plaintiff, ■quieting the title to the property in the defendant, to permit the plaintiff to plead to the merits, and to hear, determine, .and adjudge whether the plaintiff or the defendant is the owner or entitled to the possession of the property, and to ■quiet the title in him who may so be found and adjudged to be the owner and entitled to the possession. Costs to appellant.
PRICE, C. J., and McCARTT, J., concur.